DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 and 10 are pending in this application and were examined on their merits.

Claim Interpretation

For purposes of examination, Claim 1 has been interpreted as “printing a dermis
layer of a hydrogel combined with an autologous dermal cell and printing an epidermis
layer of a hydrogel combined with an autologous keratinocyte cell on said dermis layer’.
Further, Claim 1 now recites, “placing the artificial skin in a dish, culturing the dish in a 3D culture bioreactor and centrifuging the dish at the speed of 5 rpm ~ 30 rpm;” however, the Specification at Pg. 8, Paragraph [0036] states:  “In the practical application, the artificial skin is placed in a Petri dish of a 3D culture bioreactor and injecting an appropriate amount of the culture fluid and gas (e.g. carbon dioxide). The artificial skin of the 3D culture bioreactor maintains an appropriate temperature and pressure, and rotating in the Petri dish centrifugal through the speed of 5 RPM ~ 30 RPM, to promote cells growth”.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are newly rejected under 35 U.S.C. § 103 as being unpatentable over
Retting et al. (US 2016/0122723 A1) in view of Toyoshima et al. (2012) and Wang et al.
(2013), both of record, and further in view of Lei et al. (2011).

Retting et al. teaches a method of 3D printing an artificial skin comprising:
printing a dermis layer of bio-ink comprising fibroblast cells (Pg. 29, Claim 1,
steps a and c and Claim 4), wherein the bio-ink comprises a hydrogel, the hydrogel
comprising:  collagen, hyaluronan, fibrinogen, alginate or gelatin (Pg. 10, Paragraphs
[0091]-[0092]), and reading on Claims 1, step S1 and 3;
wherein the dermal layer has a thickness of 20 to 500 µm (0.02-0.5 mm),
overlapping the claimed range of 0.01-0.2 mm (Pgs. 15-16, Paragraph [0121]), and
reading on Claim 7;

printing an epidermis layer on said dermis layer, the epidermis layer comprising
keratinocyte cells (Pg. 29, Claim 1, steps b and d), and reading on Claims 1, step S2;
wherein the epidermal layer has a thickness of between about 10-1000 um (0.01-
1 mm), overlapping the claimed range of 0.03-0.3 mm (Pg. 16, Paragraph [0122]), and
reading on Claim 8;
wherein the fibroblast cells and keratinocyte cells may be autologous (Pg. 23,
Paragraph [0169]), and reading on Claim 1, steps S1 and S2;
depositing a plurality of organoids into the deposited bio-ink, wherein the
organoids comprise glandular cells or follicle cells (Pg. 29, Claim 17);
and culturing the artificial skin in cell culture media (Pg. 29, Claim 1, step e) in a
3D culture bioreactor (Pgs. 23-24, Paragraph [0175]), and reading on Claim 1, step S4 in part.

The teachings of Retting et al. were discussed above.

Retting et al. did not teach a method wherein a plurality of progenitor cells for
sweat glands and hair follicles are implanted through the epidermis layer into the dermis
layer (intradermal), as required by Claim 1, step S3;
wherein the artificial skin is placed in a dish and culturing the dish in a 3D culture bioreactor under centrifugal force of 5 to about 30 rpm, wherein the culturing is performed in a 3D culture bioreactor to accelerate the formation of the artificial skin structure and a growth of the progenitor cells for sweat glands and hair follicles, as now required by Claim 1, step S4; 
wherein the autologous dermal cells, autologous keratinocytes and progenitor
cells are obtained by an autologous skin separation process, as required by Claim 2;
wherein the implanting step is performed by a 3D printer puncturing the
epidermis layer with a pin at a depth of 0.2 to 2 mm and a predetermined implanting
pitch, as required by Claims 4-5;
or wherein the predetermined pitch is 0.01-0.1 mm, as required by Claim 6.

Toyoshima et al. teaches a method wherein a plurality of hair follicle stem/progenitor cells were intracutaneously (within the skin) transplanted (Pg. 7, Column 2, Discussion, Lines 20-23), with a needle making holes nearly parallel to the
skin surface, about 0.4 mm vertical (pitch) and 2.8 mm horizontal (pitch) from the needle
stick point and the progenitor cells intradermally (through the epidermis into the dermis)
transplanted (Pg. 10, Column 2, “Engraftment of bioengineered hair follicle germ’).

Wang et al. teaches that hair follicle stem cells can differentiate into sweat gland
cells and suggests their use in regenerating sweat glands (Pg. 3545, Abstract).

Lei et al. teaches the culturing of human epidermal stem cells on microcarriers in a dish in a rotary bioreactor exhibited enhanced proliferation and viability as compared to those cultured in static conditions (Pg. 1, Abstract) and wherein the rpm used was about 12 rpm on Day 1 and 22 rpm for an additional 14 days (Pg. 4, Column 1, Lines 25-31 and Column 2, Lines 1-2).

It would have been obvious to those of ordinary skill in the art to modify the
method of 3D printing artificial skin comprising glandular or follicle cells of Retting et al.
with the implantation of a plurality of progenitor cells for hair follicles as taught by
Toyoshima et al. and progenitor cells for sweat glands as taught by Wang et al. because this is no more than the use of a known technique (intradermal implantation of
hair follicle and sweat gland progenitor cells) to improve a similar product (artificial skin
comprising a dermal and epidermal layer and glandular or follicle cells) in the same way
(produce artificial skin closest to natural skin).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art prior to the effective filing date of the claimed
invention would have been motivated to make this modification in order to produce an
artificial skin with naturally occurring features like hair and sweat glands.  There would
have been a reasonable expectation of success in making this modification because
Retting et al. already teaches their artificial skin may have follicle or sweat organoids
and Toyoshima et al. provides a teaching of implantation of hair follicle stem/progenitor
cells into skin to produce hair and Wang et al. teaches that hair follicle stem cells can
also differentiation into sweat glands.
It would have been obvious to those of ordinary skill in the art to modify the
method of 3D printing artificial skin comprising culturing cells comprising skim stem cells in a 3D culture bioreactor of Retting et al., Toyoshima et al. and Wang et al. with the method of Lei et al. of culturing the cells in a dish under centrifugal rotation at 12 and 22 rpm because this is no more than the use of a known technique (culturing skin progenitor cells under centrifugal rotation) to improve a similar product (artificial skin
comprising skin progenitor) in the same way (enhance proliferation and viability of the stem cells in the artificial skin).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art prior to the effective filing date of the claimed
invention would have been motivated to make this modification in order to produce an
artificial skin having a requisite amount of viable stem cells.  There would
have been a reasonable expectation of success in making this modification because
Retting et al., Toyoshima et al. and Wang et al. provide a method of making an artificial skin comprising stem cells and Lei et al. teaches culturing conditions in which to enhance skin stem cell growth and viability.

With regard to Claim 2, this is a product-by-process claim, the MPEP at 2113 I. and II. states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

In this instance the autologous progenitor cells for sweat glands and hair follicles
of the prior art are not substantially different from those of the claims, even if obtained
by a different process.

With regard to Claim 1, step S4, it is inherent in the method of the combined prior art that the incubation of the artificial skin in an incubator (3D culture bioreactor with centrifugal rotation of the culture at 12 or 22 rpm) would accelerate the growth of the artificial skin structure and growth of the progenitor cells for sweat glands and hair follicles because the method of the prior art performs the same method steps with the same components and would therefore be expected to have the same effect as claimed.
It would have been further obvious to those of ordinary skill in the art prior to the
effective filing date of the claimed invention to modify the method of the combined prior
art of producing an artificial skin comprising autologous dermal and keratinocyte cells
and hair/sweat gland progenitor cells to use autologous hair/sweat gland progenitor
cells because the Retting reference already teaches the use of autologous cells in
preparing an artificial skin.

Those of ordinary skill in the art prior to the effective filing date of the claimed
invention would have been motivated to make this modification in order to prevent
rejection of the artificial skin by a host when implanted. There would have been a
reasonable expectation of success in making this modification because the primary
reference teaches the use of autologous cells.  It would have been further obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of the combined prior art of producing an artificial skin by 3D printing and the intradermal implantation of hair follicle/sweat gland progenitor cells with a needle at a certain pitch and depth to perform the implantation by a 3D printer puncturing the epidermis layer with a pin at a depth of 0.2 to 2mm and a predetermined implanting pitch, wherein the predetermined pitch is 0.01-0.1 mm because this would eliminate the need for a separate implantation means (needle) as the 3D printer which produced the artificial skin could also be used to implant the progenitor cells.  Those of ordinary skill in the art would have been motivated to make this modification in order to eliminate the need for a separate implantation device and because the implantation could be automated. 
Those of ordinary skill in the art would have found it further obvious to adjust the pitch and depth of the implantation to within the claimed ranges because the optimization of result-effective variables is not inventive.  In this case, the depth and pitch of the implantation achieves a recognized result (that is, placement at the correct location in the artificial skin for production/differentiation into the hair follicle or seat gland organoids and providing for growth of hair at a natural angle.  The MPEP at 2144.05 II. B. states:
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).

Those of ordinary skill in the art prior to the effective filing date of the claimed
invention would have been motivated to make this modification in order to place the
progenitor cells at the correct location for growth and differentiation and most natural
angle for hair to grow from the artificial skin.  There would have been a reasonable
expectation of success in making this modification because the Toyoshima et al.
reference teaches the implantation with a separate device of hair follicle/sweat gland
progenitor cells at a requisite depth and pitch, which are result-effective variables.

Response to Arguments

Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 

The Applicant argues that none of the cited prior art disclose the newly added limitations of Claim 1, step S4 (Remarks, Pg. 5, Lines 9-25).

This is not found to be persuasive for the reasoning provided in the above new rejections over Retting et al. (US 2016/0122723 A1) in view of Toyoshima et al. (2012) and Wang et al. (2013), both of record, and further in view of Lei et al. (2011).

The Applicant argues that the step of centrifuging the artificial skin structure during incubation has the beneficial aspects of creating a micro-dynamic culture environment to induce and promote the formation of hair follicle structure (Remarks, Pg. 5, Lines 26-27and Pg. 6, Lines 1-6).






In response to Applicant's argument that the step of centrifuging the artificial skin structure during incubation has the beneficial aspects of creating a micro-dynamic culture environment to induce and promote the formation of hair follicle structure, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 1-8 and 10 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Retting et al. (US 2016/0122723 A1) in view of Toyoshima et al. (2012) and Wang et al. (2013), both of record, and further in view of Lei et al. (2011), as applied to Claims 1-8 above, and further in view of DeCiccio et al. (US 2017/0128601 A1).

The teachings of Retting et al., Toyoshima et al. and Wang et al. were discussed
above.

None of the above references taught a method wherein a gas with a pressure
higher than atmospheric pressure is inputted into the 3D printer, as required by Claim
10.



DeCiccio et al. teaches a 3D printer for producing sterile products which is
contained in an inner chamber with a pressure pump to maintain a positive pressure
(greater than atmospheric) within the inner chamber (Pg. 4, Claim 20).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of the combined prior art of
producing a 3D printed artificial skin to use the sterile 3D printer of DeCiccio et al.
because this would assure sterility is maintained during the printing process.  Those of
ordinary skill in the art before the effective filing date of the claimed invention would
have been motivated to make this modification in order to maintain sterility of artificial
skin which could be implanted into a subject in need thereof. There would have been a
reasonable expectation of success in making this modification because the Retting et al.
reference is drawn to the 3D printing of artificial skin which could be used as an implant
requiring sterility and DeCiccio et al. teaches a sterile 3D printer for producing sterile
products.

Response to Arguments

Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the filed Remarks.
Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/31/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653